         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 1 of 106


                          DECLARATION OF SYDNEY S. BUDINA
                             PURSUANT TO 28 U.S.C. § 1746

       My name is Sydney S. Budina, and I am over 18 years old. I have personal knowledge of

the facts stated below. If called as a witness, I could and would testify as follows:

       1.      I live in Miami, Florida and currently work as a licensed real estate broker. I

received my bachelor’s degree in economics and international business from a university in

Europe. I was living in Barcelona before I met my wife and came to this country about 14 years

ago after we got married in order to be closer to my wife’s family.

       2.      I started trading for the first time when I was in Barcelona. Online trading was

not available back then so I used go to the stock exchange floor to trade. I would spend three to

four hours on some days on the exchange floor. I stopped trading for awhile after I got married.

       3.      Around November 2016, I became interested in trading again and started doing

some simulated trading online, or what people call “paper trading.” At this time, I also began

receiving promotional emails for a stock trading service called “PennyPro,” featuring Jeff

Williams. The emails said PennyPro was affiliated with “Lighthouse Media.” Lighthouse

Media later changed its name to “RagingBull.com, LLC” or “Raging Bull.” I do not know how

Raging Bull or Jeff Williams got my email.

       4.      In the promotional emails, Raging Bull and Jeff Williams claimed they would

help me become a successful trader and make consistent trading profits each week. They said

that I did not need a big account to start making huge profits like them and that they had a

strategy for finding profitable trades before others. Williams also said he would send his best

trade picks or recommendations to PennyPro members and that we could make profits just by

copying his trades. Williams promised he would analyze the stocks and the technicals and do all

the research to find these winning trades. I was lead to believe that following these trade alerts

                                           Page 1 of 17


                                                                                   PX 19, 1352
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 2 of 106


from Williams would give me an advantage over other traders playing the market. I paid $49 for

the 30-day trial period of PennyPro on November 26, 2016.

       5.      During the trial period, I began receiving a daily stream of marketing emails for

Raging Bull’s services featuring other “millionaire” traders like Jason Bond, Kyle Dennis, and

Petra Hess. Jeff Williams was also sending many emails advertising his other services or

“upgrades.” On November 30, 2016, Williams sent an invite to one of his webinars and claimed

that he would teach his members “how to use the scanners shown in [chatroom] to find potential

trades and then how to trade them.” He claimed that he “could sell this lesson for hundreds if not

thousands of dollars for this simple reason. Most people want to know how to find stocks, then

when to enter and exit them. This seminar will be ideal for you and also will help you maximize

our day trading chat room perks.” Attached as Attachment A is a true and correct copy of this

email dated November 30, 2016.

       6.      In another email from December 18, 2016, Jeff Williams said he was offering a

mentorship service called “PennyPro Elite” that “literally teaches you exactly how and why I

make my trades and of course will teach you how to spot and play your own.” He often said, as

here, that the service or upgrade he was advertising was an “extremely limited time offer” and

that space “will fill quickly.” He claimed he was “open[ing] the doors to about 10 new

members” for this mentorship and that several people from the chatroom have already asked him

to “hold them a spot.” He sent several more emails around this time touting his mentorship

service and how his lessons “can literally help save you thousands of dollars when it comes to

picking the ideal entry and exit” and be a “game changer for many.” Attached as Attachment B

are true and correct copies of these emails from Raging Bull and Williams.




                                          Page 2 of 17


                                                                                 PX 19, 1353
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 3 of 106


       7.      When my 30 day trial period ran out in late December 2016, Raging Bull charged

my card a $299 for a quarterly subscription to PennyPro Premium. On or about January 22,

2017, Jeff Williams offered an upgrade to the PennyPro Yearly membership for $699. He

claimed I would be saving $300 for extending my membership to a year. He said the offered

“will close in just 14 hours.” I was still hopeful at this time that I could make money following

Williams’ trades and his strategy, so I decided to upgrade to the one year membership based on

these claimed savings. Attached as Attachment C is a true and correct copy of this email dated

January 22, 2017.

       8.      Jeff Williams lead me to believe that the trades he would be sending out to his

PennyPro members would be low risk and high reward. In fact, PennyPro’s motto is “The

Smallest Investment – The Biggest Potential.” I did not know much about penny stocks and how

risky they could be for traders like me who could not easily get information about the underlying

financials of these companies. Williams claimed to be a penny stock expert so I trusted him to

tell me which of these stocks to trade and when to buy and when to sell.

       9.      As I began following Jeff Williams’ trades, I started losing money almost

immediately and regularly. My losses on these penny stock began to add up. For example, on

November 28, 2016, about an hour and a half before market close, Williams sent around a buy

alert email for a penny stock issued by Amyris Inc. (stock ticker: AMRS) and said he got in at

$0.94 and was looking for a “swing over night with target $1 plus.” I bought 500 shares of this

stock on the same day, as soon as I got the alert, for about $0.96 per share. Later that evening at

around 9:45pm, I got another email from Williams saying that AMRS was “rolling after hours to

$1.01 making our swing alert from this afternoon look really sweeeeet.” When I checked the

stock the following day, the price had gone down below my initial investment. I held onto the



                                           Page 3 of 17


                                                                                  PX 19, 1354
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 4 of 106


stock for a few weeks, hoping that the price would climb back up. I ended up taking a $93 loss

on this trade (about 24% loss). Attached as Attachment D are true and correct copies of the

William email alerts on AMRS.

       10.     In late December 2016, I received a trade alert from Jeff Williams on a company

called Pharmacyte Biotech Inc. (stock ticker: PMCB). On December 21, 2016, I bought 10,000

shares of this stock for about $0.15 per share. The stock price dropped very soon after I entered

the trade. To avoid a 100% loss, I had to hold onto my shares for about 3 months and sell them

at a $551 loss (about 36% loss).

       11.     On April 28, 2017, Jeff Williams sent an email trade alert for a company called

Pain Therapeutics Inc. (stock ticker: PTIE), stating that he “took a very small position of 1,400

shares of PTIE at $.8274 for the over the weekend play…. Target here $0.90 break and push

toward $1.” I bought 358 shares of this stock after receiving the alert and sold the shares for

about $540 loss in mid to late May 2017 (about 26% loss). Attached as Attachment E is a true

and correct copy of the William email alert on PTIE.

       12.     Like the examples above, there were many other stocks alerted by PennyPro

where I was forced to hold onto stocks for several months because the price had dropped so fast

before I could exit the trade. The prices on these stocks either dropped right away or within few

days after I entered the trade, and then I would see no activity until a few months later.

       13.     In May 2017, I decided to disable the auto-renew on my annual PennyPro

subscription. I remember that there was a button on my member’s page that I clicked next to the

subscription term for PennyPro. After I clicked the button, I received an email from Jeff

Williams asking me why I decided to disable auto-renew. He said: “I’m absolutely sure we can

work something out that will help you with whatever the issue may be.” I wrote back to let them



                                            Page 4 of 17


                                                                                   PX 19, 1355
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 5 of 106


know I was canceling the automatic renewal because I did not like being charged without

advance notice. A representative named Nathan at Raging Bull acknowledged receipt of my

response. Attached as Attachment F is a true and correct copy of my correspondence with

Raging Bull from May 2017.

       14.     On May 22, 2017, Jeff Williams sent an email containing some stock charts and

stated that one of the “mains reasons why traders love PennyPro is because I do 99% of the work

for them…. So you can decide if you prefer to spend hours and hours each night doing your own

scans or let me do them for you. PennyPro is a great starter place for any new or intermediate

trader who is looking to get more involved with the stock market.” On June 12, 2017, Williams

sent another email and said: “Many of you struggle to find the best stocks to play each and every

morning. Just a reminder that at PennyPro I do all the heavy lifting for you. The scans, the

watch lists, the morning prep and then of course I alert my real time buys and sells each and

every day.” I still had about half a year left on my PennyPro subscription so I was not sure if

these messages were trying to target people like me. Williams was always telling his members

how great PennyPro was. Attached as Attachment G are true and correct copies of these emails

from May 2017 and June 2017.

       15.      At some point in 2017, Williams changed the name of PennyPro to “Penny

Stock Millionaire” and added Davis Martin to the newsletter. In one promotional email, Jeff

Williams claimed that he and Davis were “two of the most humble yet profitable traders and

teachers in the business” and that members would “get to pick our brains as you look over our

shoulders, seeing our screens and narrating our trades…. We work with new, struggling, and

advanced traders day in and day out! New and struggling traders come to us and experience

what profitable trading feels like, and advanced traders come to us and experience what making



                                           Page 5 of 17


                                                                                 PX 19, 1356
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 6 of 106


even more money feels like!” Williams also added in the email: “There’s no pump and dump

either!” (emphasis added). I thought it was very odd for him to bring this up. Attached as

Attachment H is a true and correct copy of this email.

       16.     In the PennyPro chatroom, there were people complaining about losing money

following Jeff Williams’ penny stock trades. Williams would tell these people that they should

not be following his trades and they should learn how to trade on their own. This is the opposite

of what Raging Bull or Williams were saying in their promotional materials and videos.

       17.     Between April 2017 thru October 2017, I signed up for trial subscriptions to FDA

Insider ($49) provided by Kyle Dennis, Jason Bond Picks ($79), and Petra Picks ($49). I was

curious to see what other “millionaire” traders from Raging Bull were offering in terms of their

alerts. I remember making a few trades recommended by Jason Bond and Petra Hess and did not

make much money from those trades. I also made some biotech trades that were alerted through

FDA Insider but did not make much money on these trades either.

       18.     In the welcome email for FDA Insider Alerts in April 2017, Kyle Dennis said this

was “my most popular and most active service, in which you’ll receive 2 – 3 catalyst swing trade

alerts per week by email and text in real-time. You will also receive my direct due diligence and

reason for buying the stock. In a typical market, my goal is to hold these trades between 1 – 4

weeks. Sometimes I will also provide shorter term opportunities for holds between 1 – 3 days….

I will typically be looking for profits in the 20 – 30% range, but sometimes I will be looking to

capture 50% or more depending on the situation.” Attached as Attachment I is a true and

correct copy of this email.

       19.     Raging Bull and Kyle Dennis were frequently sending me emails touting Kyle

Dennis’ profits from trading biotech stocks. Dennis would report in his emails that he had just



                                           Page 6 of 17


                                                                                  PX 19, 1357
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 7 of 106


made 200% profit on a trade and then include “testimonials” from anonymous followers of

Dennis who said they made more money than Dennis on the trades he alerted. Raging Bull

traders like Jeff Bishop or Jason Bond would also talk about how Dennis was consistently

making profits on his trades and how he had just cleared $1,000,000 in profits on the year. In

one email, Jason Bond sent a copy of Dennis’ “progress” timeline showing how Dennis “turned

$15,000 into $3,729,076+ trading biotech stocks… without setting foot on wall street.” Attached

as Attachment J is a true and correct copy of this email.

       20.     After seeing the Raging Bull marketing videos, I thought Kyle Dennis had a

compelling story. The marketing materials portrayed Dennis as someone who worked hard to

become a millionaire trader. Dennis promised he would teach his members what he knew and

what he learned over the years to become successful and avoid the mistakes he made. Dennis

seemed honest and trustworthy to me in the promotional videos. I also did not know anything

about the biotech industry and was interested in the huge profits that Dennis was reporting he

was making on these stocks. Dennis claimed he developed an expertise in trading these stocks

and that he would alert people to what profitable biotech stocks to trade.

       21.     On or about December 20, 2017, I decided to join Kyle Dennis’ subscription

called Biotech Nucleus. Whereas my trial subscription of FDA Insider Alerts only gave me a

peek or a limited amount of the trade alerts Dennis was sending around to his people, Raging

Bull claimed that the premium subscription package would include all of Dennis’ trade alerts,

including his best ones and all the daily alerts, as well as full access to other biotech newsletters.

I also thought it would give me access to the chatrooms where Dennis and other Raging Bull

trading experts would be talking about trades and sending out more alerts. Although I did not

make money with PennyPro, I thought trading these biotech stocks from Dennis would be



                                            Page 7 of 17


                                                                                    PX 19, 1358
         Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 8 of 106


different. I was also expecting to learn the formula to his success or how Dennis was able to get

such amazing rates of return on his trades consistently. I agreed to have them charge my credit

card $2,999 for a 1-year subscription.

       22.     I understood that the biotech stocks that Kyle Dennis would be targeting were

small cap companies and not always long-term investments, but Dennis said he would tell us

how or when to get in and out quickly from these trades. I also thought Dennis would provide all

the necessary analytics and research on the biotech stocks he would be targeting and that he

would share his “expert” knowledge of the biotech industry. Given all this, I thought $3000 was

well worth the money.

       23.     After I signed up, I began receiving daily trade alerts and watchlists from Kyle

Dennis at FDA Insider Alerts and from another Raging Bull trader named Keith Kern at

“Lightning Alerts.” Sometimes Dennis would talk about a particular company on his watchlist,

but there was not much analysis in these emails. Dennis would just say that he thought a

particular biotech company had a clinical trial date coming up and that he was watching these

stocks closely. Kyle Dennis’ watchlist had over 10 or so stocks at one time, so it was not

possible for me to follow and trade every stock on his watchlist. Even Dennis did not trade

every stock on his list and I had no idea which stock he would actually trade in until after I got a

separate email saying he just bought a stock. Dennis would sometimes alert stocks that did not

appear on his watchlist. Attached as Attachments K & L are true and correct copies of sample

alerts from FDA Insider Alerts and Lightning Alerts.

       24.     The Biotech Nucleus package also gave me access to the “Sniper Report” from

Kyle Dennis. Raging Bull and Kyle Dennis advertised the Sniper Report as an in-depth look and

analysis of companies that Kyle Dennis was targeting and that are likely to generate substantial



                                            Page 8 of 17


                                                                                   PX 19, 1359
           Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 9 of 106


trading profits, although I did not find much “analysis” in these reports. To cite one example, on

March 23, 2018, the Sniper Report touted a “small biotech company focused on treating various

cancers” called Oncosec Medical (stock ticker: ONCS). Dennis said the company was “valued

at less than $100M in market cap, which means investors aren’t giving much value to the long

term potential of this speculative company.” Dennis also pointed out that “legendary investor”

Steve Cohen owned over two million in shares of this company. Dennis went on to say that a

“big event will be in June, so I think it is prudent to establish a position now” and “I think the

risk to reward here is greatly in our favor.” The report does not cite to any sources so I could not

tell where this information was coming from or if it was accurate. At the end of the email,

Dennis said he had bought 600 shares of ONCS at $1.72. I recall the Sniper Report often touted

small companies like ONCS that had very little public information available about them.

Attached as Attachment M is a true and correct copy of the March 23, 2018 Sniper Report.

          25.   I did not chase the ONCS trade but did follow many other trade alerts from Kyle

Dennis in 2017 and early 2018. In early January 2018, for example, I bought shares of

Ovascience Inc. (stock ticker: OVAS) and lost about $737 from this trade. In late January 2018,

I also bought shares of Heat Biologics (stock ticker: HTBX) and sold the shares for a loss about a

month later for about $790. There were many trades like these where I was not given clear

direction on when to time my trades, and ended up regularly losing money on these biotech

stocks.

          26.   I began to realize that I was not able to capture the profits that Dennis claimed he

was making on the biotech stocks and instead I was often losing money chasing his trades.

Similar to the penny stocks from PennyPro, I was not able to buy these biotech stocks at the

same price that Dennis had reported when he sent his trade alert because the stock price had



                                            Page 9 of 17


                                                                                    PX 19, 1360
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 10 of 106


already gone up. Like the penny stocks, I was also not able to sell these biotech stocks from

Dennis at the same price that Dennis sold because the stock price had quickly dropped or was

going down by the time I saw Dennis’ sell alert. In many instances, the prices on Kyle Dennis’s

biotech stocks would rise and drop in the same hour.

        27.     I knew timing on these trades were important, so I ended up being glued to my

computer all day on those days I was trading and even had two monitors dedicated to my trading

so that I could react to these alerts immediately. Despite all this, the biotech stocks that Kyle

alerted were volatile and the price moved so quickly that I was too late getting in and getting out

of these trades.

        28.     One of the things that Kyle often pointed to when talking about the future

performance of a biotech stock was whether company insiders (like the CEO) were buying up or

selling shares of their own stock. In one instance, Kyle recommended to people in the chatroom

that a particular biotech stock was undervalued and would make a good buy because Kyle’s

scanner found that the CEO of that company had bought his own stock. When I checked the

SEC filing, I found out that this disclosure was over a month old.

        29.     Kyle often looked to see whether people like Warren Buffet were trading in that

stock or in similar companies. Kyle would say that if someone like Warren Buffett was trading

in a particular stock or industry, there must be something positive that was about to happen with

that stock or that industry.

        30.     When I saw Kyle Dennis (or someone using his handle) in the chatrooms, he

would usually be there for about the first thirty minutes of the day when the market opened and

about the last thirty minutes before the market closed. There were also many days when Kyle

did not even show up at all. I saw Kyle often talk positively about a few of his favorite biotech



                                           Page 10 of 17


                                                                                   PX 19, 1361
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 11 of 106


stocks in these chatrooms. These were not well known pharmaceutical stocks (like Merck). On

several occasions, Kyle said that he knows one of the executives or owners of the biotech

company that he was recommending.

       31.      Kyle also made predictions in the chatroom saying that a certain biotech

company’s drug would be approved by the FDA very soon. Kyle would say that he spoke to

people at the company and even knew the CEO of the company. The things he was saying made

it seem like he had non-public information.

       32.      The sell alerts, when we got them, also came after the Raging Bull traders had

already gotten out of the trade. There were often times when they did not even send sell alerts

and I was only able to learn about their sale because they were boasting about their profit on that

trade on a blog or in a marketing email sent out at a later time. There were also times when I

was told by Kyle Dennis, Jeff Williams or other traders at Raging Bull that they were planning to

hold onto a stock that they alerted us about, only to learn that they sold off the stock after the

market closed or before the market opened the next day.

       33.      I soon realized I was experiencing the same problems with these biotech stock

alerts that I had with the penny stocks from Jeff Williams and started regretting paying for this

subscription.

       34.      I also did not learn any unique or proprietary trading strategy from watching the

videos that Jeff Williams or Kyle Dennis made available to subscribers. To the extent there was

a strategy, it was usually very basic and unhelpful tips like “buy low and sell high” or invest in

undervalued companies. There was nothing in the videos that helped me better time my trades or

predict when certain stocks were about to go up or go down.




                                            Page 11 of 17


                                                                                    PX 19, 1362
       Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 12 of 106


       35.     PennyPro had about one or two new videos uploaded each month for its

subscriber. These videos talked mostly about stock trading basics that I already knew and other

information that was widely available for free online. In these videos, Jeff Williams or one his

partners like Davis Martin would talk about their winning trades but there was no advice or clear

strategy taught in these lessons. I felt like I was basically watching someone else trade. Some

of the videos also talked about the online “tools” that Raging Bull traders would go to get

updated stock information, like Benzinga.

       36.     While I was a member of Biotech Breakouts, Kyle Dennis provided about twenty

videos to his subscribers. These videos were mostly recorded sessions of Kyle or someone at

Raging Bull going into a particular trade when they were in the chatroom. These videos did not

help me find the next stock to trade, or the profitable stocks before they broke out.

       37.     In early 2018, I decided to cancel the auto-renew for Biotech Nucleus so that I

would not be charged again when my 1-year subscription lapsed. In early 2018, I went to my

Raging Bull member’s online dashboard and clicked on an option to “cancel” the auto-renewal

for the Biotech Nucleus subscription. I thought my cancellation had gone through as it did with

PennyPro. I did not receive an email confirming the cancellation but I assumed that was just the

company’s practice.

       38.     On December 19, 2018, Raging Bull charged my card $2,999 for another year of

Biotech Nucleus. I first got notice of this charge from my credit card company. When I signed

into my member’s dashboard at this time, I discovered that the auto-renewal for this subscription

had been re-activated by someone. In other words, my Biotech Nucleus subscription had been

auto-renewed for another year without my consent, despite my cancellation of the auto-renew

eleven months earlier.



                                           Page 12 of 17


                                                                                  PX 19, 1363
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 13 of 106


       39.     I wrote an angry email to Raging Bull’s customer service because I felt what they

were doing to me was dishonest. When I first sent my complaint to the Raging Bull customer

service, no one responded. I caught Kyle Dennis in the chatroom and sent him a private message

to complain about the improper auto-renewal charge. Kyle said he was busy and that he could

not do anything to help me. He said I needed to talk to Raging Bull’s management. When I

started complaining openly in the chatroom about this improper charge, Raging Bull kicked me

out of the room and revoked my access.

       40.     I sent another email to Raging Bull customer service that day and told them I

would report them if they did not respond to my complaint. About an hour later, a Raging Bull

representative (Crystal) responded. She said: “Because you did not cancel or schedule to cancel

before the renewal date, your account has been charged. Unfortunately at this time, per the terms

and conditions you signed at the time of subscription, we do not provide refunds.” Crystal then

gave me some confusing instructions on how to cancel. She was telling me I had to log in to my

profile, then come back to her email, and click on a link that would take me to a different

subscription page. When I signed up for Biotech Nucleus, Raging Bull never told me that this is

what we needed to do in order successfully cancel the auto-renew.

       41.     I responded and told them that if they did not reverse my charge, I would report

them to the Better Business Bureau and government agencies. Crystal then demanded a “copy or

screenshot of any attempt to cancel prior to the subscription renewal date.” I told her I did not

have any written record because Raging Bull never sent me a confirmation email like most other

companies do. I also asked why Raging Bull would not send an advance notice to its customers

about the upcoming auto-renewal date like most other companies do. At this point, another

Raging Bull customer service representative (Daren) responded by repeating that I had agreed to



                                           Page 13 of 17


                                                                                  PX 19, 1364
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 14 of 106


the auto-charge when I joined in December 2017 and that their “refund policy and cancellation

process are posted clearly on our website.” Daren said he has cancelled any future renewals

going forward but refused to issue a refund for the improper charge. I told Daren that Raging

Bull had changed on several occasions its system and our access to our accounts sometime in

2018. I also said I would expose Raging Bull’s improper billing practices. Daren said he would

escalate the dispute to his manager.

       42.     I reported my complaint against Raging Bull to the Better Business Bureau, CFPB

and the New Hampshire Attorney General’s office. At this point, Raging Bull’s head of support

(Jordan) contacted me and said Raging Bull was “committed to finding a mutually beneficial

solution here but we require a more civil tone going forward.” I told him that I felt Raging Bull

was not operating ethically or legally and that what they were doing with the auto-renewal

charges was “stealing” and “illegal.”

       43.     Jordan then replied and said: “While each of your accursations [sic] are

vehemently false, your approach to this matter shows that you are not the kind of client that we

are looking for. With that being said, if you reply back and retract your comments, sign a Non

Dispute Agreement and honor it, then we will issue the $2999 refund…. Again, anything outside

of you replying back and retracting your comments (stealing, unethical, illegal), signing a Non

Dispute Agreement and honoring it (removing negative comments on third party sites including

BBB) will require us to let this play out. Our hope is that you will be civil and honor these small

requests so that we can refund your $2999 and close our relationship with you indefinitely.”

Attached as Attachment N is a true and correct copy of my email correspondence with Raging

Bull customer service representatives.




                                          Page 14 of 17


                                                                                  PX 19, 1365
       Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 15 of 106


       44.     I was able to get my money back by filing a dispute about the charge with my

credit card company. My bank investigated the dispute and I was able to get my money back

from the bank after a few weeks.

       45.     I also discovered that I was not the only person that Raging Bull improperly

charged. I came across many other subscribers who were having similar problems cancelling

their Raging Bull subscription. As late as June 2020, I came across one consumer who was

charged for his auto-renewal subscription to Jason Bond Picks without his permission, even

though he sent the company multiple emails earlier demanding that they cancel the recurring

charge. Attached as Attachment O is a true and correct copy of an email (redacted) that I

received from a Raging Bull customer on or about June 14, 2020.

       46.     In December 2018, I posted a review about Raging Bull’s improper billing

practices on the Trust Pilot site to try to warn the public. My review was initially published but

then Raging Bull complained about my review. Trust Pilot then emailed me to tell me that my

review violated Trust Pilot’s terms and conditions and took down my review. Trust Pilot said I

would need to revise my review and remove any references to the words “scam,” “fraud” or

“fake” if I wanted my review to be seen by others. Attached as Attachment P are true and

correct copies of Trust Pilot’s response to my review.

       47.     Around this time, I decided to write about my experiences with Raging Bull. I

started a social media group and the website “RagingBullscam.com.” My sole objective for

starting and maintaining these sites is to warn people about Raging Bull’s unethical practices.

On January 23, 2019, I received a cease and desist demand letter from Raging Bull’s lawyer.

They said using the “Raging Bull Scam” moniker on my website and social media was

defamatory and threatened to sue me if I did not take down the sites. After speaking with some



                                          Page 15 of 17


                                                                                 PX 19, 1366
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 16 of 106


people, I realized that Raging Bull’s accusation was baseless since what I was saying was the

truth. Attached as Attachment Q is a true and correct copy of the Raging Bull demand letter

       48.     On January 24, 2019, I responded to Raging Bull’s lawyers and copied Kyle

Dennis, Jason Bond, Jeff Williams, Petra Hess, and Raging Bull’s customer support team. I

denied the allegations of their cease and desist demand letter and reiterated that Raging Bull is

scamming and defrauding its customers. I told them I received testimonials of many other

consumers complaining about Raging Bull. Raging Bull did not respond further to my email.

Attached as Attachment R is a true and correct copy of my email response.

       49.     I also discovered around this time that Raging Bull’s lawyers filed a defamation

lawsuit against one of its critics in Florida court. I provided a declaration in this case against

Raging Bull.

       50.     Since I started the social media site and the website about Raging Bull, I have

collected over 1,000 complaints or negative reviews from Raging Bull customers. Many of these

customers complained about Raging Bull charging their credit cards without their consent or

making it very difficult for them to cancel the auto-renewal. Some of these negative reviews

were also posted on the BBB, the Ripoff Report and other websites and social media. Some of

them I saved before they were taken down.

       51.     There were times when a Raging Bull representative or affiliate tried to post,

comment or respond to people who commented on the RagingBull scam social media page or

website, in order to discredit the negative complaints that were posted there. One such

individual, Russell Barbour, told others on my site that I was never a Raging Bull customer,

which was not true. He also claimed he was a satisfied Raging Bull customer for many years

and had achieved success with the company. Barbour also tried to convince visitors of my sites



                                            Page 16 of 17


                                                                                    PX 19, 1367
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 17 of 106


to try out other Raging Bull subscriptions. Barbour had his own Facebook page or profile called

“Stock Trading,” which he used to “review” and promote Raging Bull’s gurus and their products.

Barbour did not disclose that he was being paid to promote Raging Bull. I once asked Russell

how much money he made as a trader using Raging Bull’s services, but he would not tell me.

       52.     In or around May 2020, I was contacted by a Raging Bull representative (Stephen

Prior) who claimed that Raging Bull had recently improved its services and invited me to have

an “honest and open dialog” about the posts on my website. After speaking with him over the

phone, I realized he was trying to get me to remove the negative reviews about Raging Bull from

the internet and take down my website. After the call, he wrote to me and offered to be a

“backchannel if people write into you with specific issues that we can resolve” and said that he

can be an “insider resource” to help these customers. I told him I would not take down truthful

or honest reviews criticizing Raging Bull’s business practices.

       53.     Overall, Raging Bull has charged about $7000 in total in subscription fees (of

which $2,999 I recovered through a chargeback). I also have net losses of about $26,000

following Raging Bull’s trades.

       I declare under penalty of perjury that the foregoing is true and correct.

               October 6th 2020.
Executed on ________________                                 ______________________________
                                                             Sydney S. Budina




                                          Page 17 of 17


                                                                                    PX 19, 1368
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 18 of 106




                  ATTACHMENT A




                                                        PX 19, 1369
              Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 19 of 106


M Gmail                                                                             S dne S. B dina



Join Me T esda Nigh This Lesson Will Be HUGE!
1

Jeff Williams <J   @               .       >                                                              ,N       30, 2016   2:51 PM
  :




           fi) PENNYPRO

       **S                             P           P     P         M            **

       N                   :                           December 6th at 9pm

       Content: L
                                                               !

       Duration: A                     .1

       Recorded:               !

       Benefits: I
                                       .M                                                             ,
                                               .
                                                                                .

       B               ,   ' FREE                                  P        P   P                         .

       Not a member et? C                                                                                      .

       I                                       ,         '     !




       Jeff Williams
       P     P .




       P                                                               "L             M    "                           .

                                                             Attachment A                             PX 19, 1370
             Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 20 of 106




Helpful Links:

         L                :L                     P                   PRO S                                                  -                                                               .

E        J    :G                                                         . M                                                                           .

C    R            :J                    C            R               .

C    R                R                 G                        :M                                                              C                                 .




N        P            P         L                M               LLC (                    P               P )
     /                                  . .                         &E                C                                                                                .
                                                                                                                                 ,
                                                                 ,                                                                             '
             .P                             NO                                                 .F             ,
                                             ,                                                                             ,                       (                           )                    .
A
                                                                                                                      .                                                        /
                                                 ,                                                                                                                                          ,
                                                                                                .A                ,
                                                                                                ,                                                      ,
                           ,                                 ,            ,                                                                                                                     ,
                  ,                 ,                                                 .I             ,                                                                                  ,
                                                         ,                                               .A                                    ,
L             M           LLC                                                                                                                                                      .P
                                            .                                     ,                                                      .P
                                    P        P                                             L             M        LLC.


I                                                                    P        P                                           ://        .                     .   /           /
                                .O                                                                                           P           P .



I                                                            ,                        :




835 E L           B       #263 A                     ,               76011                S




                                                                                      Attachment A                                                             PX 19, 1371
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 21 of 106




                  ATTACHMENT B




                                                        PX 19, 1372
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 22 of 106


M Gmail




   fi) PENNYPRO




                                Attachment B                 PX 19, 1373
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 23 of 106




                           Attachment B                 PX 19, 1374
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 24 of 106




                           Attachment B                 PX 19, 1375
              Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 25 of 106


M Gmail                                                                S d     S. B d a



W d          da ' V d      Wa c L
1 message

J   W    a    <Jeff@pennypro.com>                                                             Tue, Dec 20, 2016 at 7:49 PM
To:




            fi) PENNYPRO

        E                  ,

        $1,700
                               .

        P      P E                                                   50%              e        limi ed ime -
        The link to sign up is right here. I                                              .


             .N                                                              $3,000
                                                         .

                                               E

                  .

        I'                                                                            E
                                   ' MONE .

        Here is my PennyPro watch list                           .

        H                                                                                 P        P
                  .




        Jeff William
        P     P .

                                                       Special


                                                   Attachment B                               PX 19, 1376
           Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 26 of 106




Please note that all membership charges will appear as "Lighthouse Media" on your billing statement.



Helpf l Link :

Video Lessons: L                       P         PRO S                                      -                                      .

Email Jeff: G                                        . M                                                   .

Chat Room: J                    C       R        .

Chat Room Rules and Guidelines: M                                                               C                  .




Neither Penny Pro nor Lighthouse Media LLC (publisher of Penny Stock Pro) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website
are advised that all information presented on this website is solely for informational purposes, is not intended to be used as a
personali ed investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or
objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell
or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with
their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses
or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
Lighthouse Media LLC may have long or short positions in securities that may be discussed on this website or newsletter. Past results
are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
figures from the portfolios Penny Pro manages on behalf of Lighthouse Media LLC.


If you have a current active subscription with PennyPro you will need to contact us http://www.pennypro.com/contact/ if you want to
cancel your subscription. Opting out of emails does not remove you from your service at PennyPro.



If you no longer wish to receive our emails, click the link below:

Unsubscr be


835 E L         B     #263 A            ,        76011               S




                                                                Attachment B                                    PX 19, 1377
                Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 27 of 106


M Gmail                                                              Sydney S. Budina



The Most Wonderful Sale Of The Year!
1 message

Jeff Williams <Jeff@pennypro.com>                                                           Wed, Dec 21, 2016 at 3:30 PM
To:




          fi) PENNYPRO

      H             H                    !

      M E                                                            I

            E                                 /       .I
                .

      F                                               E                                50%
                                     $4,000                                        /               .

      Here is the link to the page                                             E        .

      C                      "Get Started Today"
                                                           .

                        ,                         ,
                                 J                                                          ;
                             .

      H             H                I
                            2017                               .

      C             !




      Jeff Williams
               .

                                                           Special


                                                      Attachment B                              PX 19, 1378
           Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 28 of 106




Please note that all membership charges will appear as "Lighthouse Media" on your billing statement.



Helpf l Links:

Video Lessons: L                                                                            -                                      .

Email Jeff: G                                        . M                                                   .

Chat Room: J                    C                .

Chat Room Rules and Guidelines: M                                                               C                  .




Neither Penny Pro nor Lighthouse Media LLC (publisher of Penny Stock Pro) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website
are advised that all information presented on this website is solely for informational purposes, is not intended to be used as a
personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or
objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell
or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with
their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses
or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
Lighthouse Media LLC may have long or short positions in securities that may be discussed on this website or newsletter. Past results
are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
figures from the portfolios Penny Pro manages on behalf of Lighthouse Media LLC.


If you have a current active subscription with PennyPro you will need to contact us http://www.pennypro.com/contact/ if you want to
cancel your subscription. Opting out of emails does not remove you from your service at PennyPro.



If you no longer wish to receive our emails, click the link below:

Unsubscr be


835 E L         B     #263 A            ,        76011




                                                                Attachment B                                    PX 19, 1379
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 29 of 106




                  ATTACHMENT C




                                                        PX 19, 1380
               Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 30 of 106


M Gmail                                                                            S dne S. B dina



J     14 Ho        Lef To Pocke $300 Dolla
1

Jeff William <J   @                   .       >                                                           ,J   22, 2017   9:23 AM
  :




          fi) PENNYPRO

      M           P               P       P            ,

                                  14                                                     P       P
                          .

      B                                   :

           • R                                                                       P       P   P                 FREE

           • 1                                    $699               $300
             $999
           • A
                       -                                     '
           • G a dfa he  ed a e                            f $699
                2017                                             .


      D    '          ,                                       14          .

      C                                   .

      J               ,                                                        ,
                                                   ,                  '                              .

      A                       ,                                       !

      C




      Jeff Wi ia
      P     P .
                                                                Attachment C                             PX 19, 1381
             Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 31 of 106




P                                                                                                                   "       B .                "                                             .



He    f       Li         :

         L              :L                         P           PRO                                                                        -                                                      .

E        J    :G                                                       . M                                                                                          .

C              :J                     C            R           .

C                                     G                    :M                                                                                  C                            .




N     P         P                     B    .       , LLC (                      P                       P )                                                                          /
             . .                 &E                C                                                                                     .
                                                                                                            ,
                    ,                                                                                           '                                                           .P
NO                                    .F                   ,                                                                                                                                          ,
                                                                   ,                    (                               )                .A

                                 .                                                              /                                                                   ,
                                                                                            ,                                                                                                    .A
         ,                                                                                                                                                                               ,
                             ,                                                                          ,                           ,                  ,
                                                               ,                            ,                       ,                                          .I           ,
                                               ,                                                                            ,                                               .A
     ,                                                             B    .       , LLC
                        .P                                                                          .                           ,                                                        .P
                                                                        P           P                                                    B     .           , LLC.

I                                                              P            P                                                           ://        .                .   /        /
                                 .O                                                                                                        P           P .



I                                                      ,                                    :




835 E L         B       #263 A                     ,           76011




                                                                                        Attachment C                                                                    PX 19, 1382
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 32 of 106




                  ATTACHMENT D




                                                        PX 19, 1383
                      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 33 of 106


M Gmail                                                                               S d       S. B d a



Add d AMRS
1

J       W    a    <J     @             .       >                                                           M   ,N   28, 2016   2:25 PM
    :




                fi) PENNYPRO

            A                              ,

            AM                                                                                             I
                                                                    I                               $.94
                                                                        $1        .

            N     ,            '           15%      '
                                   .

                                           2, 1                                                                      I
                 $.94                              $1+

            C




            Jeff Williams
            P     P .




            P                                                                "L         M       "                        .



            Helpf l Links:

                  L           :L               P        P O                                 -                            .

            E     J     :G                                  . M                                       .

            C     R      :J            C                .

                                                                  Attachment D                             PX 19, 1384
             Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 34 of 106




C    R                R                 G                        :M                                                             C                                 .




N        P            P         L                M               LLC (                   P               P )
     /                                  . .                         &E               C                                                                                .
                                                                                                                                ,
                                                                 ,                                                                            '
             .P                             NO                                                .F             ,
                                             ,                                                                            ,                       (                           )                    .
A
                                                                                                                     .                                                        /
                                                 ,                                                                                                                                         ,
                                                                                               .A                ,
                                                                                               ,                                                      ,
                           ,                                 ,           ,                                                                                                                     ,
                  ,                 ,                                                .I             ,                                                                                  ,
                                                         ,                                              .A                                    ,
L             M           LLC                                                                                                                                                     .P
                                            .                                    ,                                                      .P
                                    P        P                                            L             M        LLC.


I                                                                    P       P                                           ://        .                     .   /           /
                                .O                                                                                          P           P .



I                                                            ,                       :




835 E L           B       #263 A                     ,               76011




                                                                                     Attachment D                                                             PX 19, 1385
               Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 35 of 106


M Gmail                                                                                  S           S. B   a



T        a P            P           Wa c L                I
1 message

J   W    a    <Jeff@pennypro.com>                                                                               Mon, Nov 28, 2016 at 9:45 PM
To:




             fi) PENNYPRO

        E          P            P     ,

        K                                     AMRS                                       $1.01
                                                                             .

        B                                         L           M                                      $10,000
                            P             P                           .              .

        Here is my watch list                     T               .

        I'                                                                                   .

        S                       !




        Jeff Williams
        P     P .

                                                                          Special


        Please note that all membership charges will appear as "Lighthouse Media" on your billing statement.



        Helpf l Links:

        Video Lessons: L                      P       PRO S                                      -                            .

        Email Jeff: G                                     . M                                               .

        Chat Room: J                 C        R       .

                                                                      Attachment D                               PX 19, 1386
           Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 36 of 106




Chat Room Rules and Guidelines: M                                                              C                   .




Neither Penny Pro nor Lighthouse Media LLC (publisher of Penny Stock Pro) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this website
are advised that all information presented on this website is solely for informational purposes, is not intended to be used as a
personali ed investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or
objectives. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an offer to sell
or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise) any security.
All users of this website must determine for themselves what specific investments to make or not make and are urged to consult with
their own independent financial advisors with respect to any investment decision. The reader bears responsibility for his/her own
investment research and decisions, should seek the advice of a qualified securities professional before making any investment, and
investigate and fully understand any and all risks before investing. All opinions, analyses and information included on this website are
based on sources believed to be reliable and written in good faith, but should be independently verified, and no representation or
warranty of any kind, express or implied, is made, including but not limited to any representation or warranty concerning accuracy,
completeness, correctness, timeliness or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses
or information or to keep such opinions, analyses or information current. Also be aware that owners, employees and writers of and for
Lighthouse Media LLC may have long or short positions in securities that may be discussed on this website or newsletter. Past results
are not indicative of future profits. This table is accurate, though not every trade is represented. Profits and losses reported are actual
figures from the portfolios Penny Pro manages on behalf of Lighthouse Media LLC.


If you have a current active subscription with PennyPro you will need to contact us http://www.pennypro.com/contact/ if you want to
cancel your subscription. Opting out of emails does not remove you from your service at PennyPro.



If you no longer wish to receive our emails, click the link below:

Unsubscr be


835 E L         B     #263 A            ,T       76011               S




                                                                Attachment D                                    PX 19, 1387
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 37 of 106




                  ATTACHMENT E




                                                        PX 19, 1388
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 38 of 106


M Gmail




   ti) PENNYPRO
                                                  wi th Je Wi iams




                                Attachment E                     PX 19, 1389
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 39 of 106




                           Attachment E                 PX 19, 1390
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 40 of 106




                  ATTACHMENT F




                                                        PX 19, 1391
               Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 41 of 106


M Gmail




                                                   - - - - · · · ·.........................................   ______   .............................................   _____
                              (PennyPro)
                May 22, 9:21 AM EDT

                Sydney,


                We understand . Thank you for letting us know.


                Nathan


 -----···········································------············································------············································-----


                May 20, 10:44 AM EDT

                Hi Jeff, don't worry, I didn't cancel the service. I just canceled the automatic renovation. I
                don't like to be charged without knowing it in advance and some companies don't alert
                about upcoming charge.

                Best

                Sydney

                On Fri, May 19, 2017 at 1:56 PM , Jeff Williams<                                                                     > wrote :

                Hi Sydney,

                Just wanted to touch base with you about your service here with PennyPRO.

                I was sad to see that you decided not to renew your upcoming subscription with me and
                just wanted to reach out to you personally and see what is wrong?

                Can you write me back and let me know what's going on with your trading and the
                service here?

                                                                           Attachment F                                                   PX 19, 1392
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 42 of 106
I'm really striving to help each and every one of my members make the kind of gains that
will keep them here with me year after year, and if I haven't done that I definitely want to
fix it.

I sincerely hope I hear back from you. And please, don't worry about telling me the truth.
If there's criticism that the service could benefit from PLEASE let me know. The fact is
that most of the upgrades that have happened here have been because members spoke
up and helped me see something I was missing.

Please, will you do the same?

I would greatly appreciate the conversation with you just to find out what's going on. Is
your trading doing OK? Are you finding the value in our educational materials that you
need? Do you consider the service too expensive??? Whatever it is I would really value
knowing and I hope to hear back from you.

I'm absolutely sure we can work something out that will help you with whatever the issue
may be.

Thanks again for being on the team and for helping me make PennyPRO better for it's
members.

I hope to hear from you soon.

Sincerely,

Jeff Williams
PennyPro.com




Neither Penny Stock Pro nor RagingBull.com, LLC (publisher of Penny Stock Pro) is
registered as an investment adviser nor a broker /dealer with either the U. S. Securities &
Exchange Commission or any state securities regulatory authority. Users of this website
are advised that all information presented on this website is solely for informational
purposes, is not intended to be used as a personalized investment recommendation, and
is not attuned to any specific portfolio or to any user's particular investment needs or
objectives. Past performance is NOT indicative of future results. Furthermore, such
information is not to be construed as an offer to sell or the solicitation of an offer to buy,
nor is it to be construed as a recommendation to buy, hold or sell (short or otherwise)
any security. All users of this website must determine for themselves what specific
investments to make or not make and are urged to consult with their own independent
financial advisors with respect to any investment decision. The reader bears
responsibility for his/her own investment research and decisions, should seek the advice
of a qualified securities professional before making any investment, and investigate and
fully understand any and all risks before investing. All opinions, analyses and information

                                  Attachment F                          PX 19, 1393
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 43 of 106




included on this website are based on sources believed to be reliable and written in good
faith, but should be independently verified, and no representation or warranty of any
kind, express or implied, is made, including but not limited to any representation or
warranty concerning accuracy, completeness, correctness, timeliness or appropriateness.
In addition, we undertake no responsibility to notify such opinions, analyses or
information or to keep such opinions, analyses or information current. Also be aware that
owners, employees and writers of and for RagingBull.com, LLC may have long or short
positions in securities that may be discussed on this website or newsletter. Past results
are not indicative of future profits. This table is accurate, though not every trade is
represented. Profits and losses reported are actual figures from the portfolios Penny Pro
manages on behalf of RagingBull.com, LLC.

If you have a current active subscription with PennyPro you will need to contact us
                                 if you want to cancel your subscription. Opting out of
emails does not remove you from your service at PennyPro.

Unsubscribe (



835 E Lamar Blvd #263 Arlington, Texas 76011 United States




                                   Attachment F                        PX 19, 1394
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 44 of 106




                  ATTACHMENT G




                                                        PX 19, 1395
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 45 of 106


M Gmail




   fi) PENNYPRO




                                Attachment G                 PX 19, 1396
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 46 of 106
BPMX BioPharmX Corp . AMEX                                                 © StockC harts.co m
 Health Care / Biotechnology                                    Monday 22-May-2017 2:57 pm
 Open:        0.500 Ask: 0.639        P1e:             -1.23              A      +30.06%
 High:        0.650 Ask Size: 10      EPS:              -0.52            Chg:       +0.147
 Low:         0.500 Bid: 0.635        Last Size: -6-444 shrs             Last:       0.637
 Prev Close: 0.490 Bid Size: 25       WVAP:            0.581             Volume: 6,403,186
11.o BPMX (Daily) 0,64
- MA(20) 0,60                                                                                    0.90
- MA(50) 0.59
- MA(200) 0.50                                                                                   0 .85
IAIVolume 6,403,186
                                                                                                 0 .80
                                                                                                 0 .75
                                                                                                 0 .70




- MACD(6 , 13, 5) -0,014 , -0 , 041 , O. ~


                          ·----------




                                               Attachment G                           PX 19, 1397
    Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 47 of 106
        CMLS   Cumulus Media, Inc . Nasdaq GS                                 © StockCharts.com
                                                                  Monday 22-May-2017 10:21 am
                                                                            A         +67.71%
                                                                            Chg:         +0.335
                                                                            Last:         0.830
                                                                            Volume:   2,195,329
                                                                                                  1.05
                                                                                                  1 .00
                                                                                                  0 .95
                                                                                                  0.90




2 .5M
2 .0M
1.5M
1.0M




        - MACD(6 , 1 3,5) 0.094 , 0,046 , 0.048


            111 -------• ·----------------------------

        - slow STO %K(14) %0(3) 87.93 , 75.70




                                          2       Apr




                                                   Attachment G                          PX 19, 1398
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 48 of 106




                           Attachment G                 PX 19, 1399
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 49 of 106


M Gmail




   fi) PENNYPRO




                                Attachment G                 PX 19, 1400
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 50 of 106
      AS NA Ascena Retail Group, Inc . Nasdaq   Gs                                    © StockC harts.co m
       Cyclicals I Apparel Retailers                                                Friday 9-Jun-2017
       Open:         1.870 Ask: 2.270    PA::     55.00    Options:         yes    A         +21.21%
       High:         2.260 Ask Size: 9   EPS:       0.04   Annual Dividend: NIA    Chg:         +0.385
       Low:          1.820 Bid: 2.000    Last Size:        Yield:           NIA    Last:         2.200
       Prev Close: 1.815 Bid Size: 20    \M/AP: 2.250      SCTR (Small):     1.0   Volume:   8,205,737
      ~ASNA (Daii°y) 2,20 4,500
      - MA(20) 2.09                                                                                         4 .50
      - MA(S0) 3.17
      - MA(200) 5,12 ,.-n                                                                                   4 .25
      ill Volume 8,205,737                                                                                  4 .00
          4,040 ' .   +□~¢0                                                                                 3 .75

                  3,530         3.590




40M

30M

20M

10M




                          2   Apr                    24     May




                                                     Attachment G                              PX 19, 1401
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 51 of 106
     ATRS Antares Pharmaceutical, Inc.   Nasdaq GS                                       © StockC harts.co m
      Health Care I Medical Supplies                                                   Friday 9-Jun-2017
      Open:        2.640 Ask: 199999.984      PIE: -20.21      Options:         yes   A        +6.39%
      High:        2.885 Ask Size:       1    EPS: -0.14       Annual Dividend: NIA   Chg:       +0.170
      Low:         2.620 Bid:        1.850    Last Size:       Yield:           NIA   Last:       2.830
      Prev Close: 2.660 Bid Size:        5    \/1/IIAP:        SCTR:                  Volume: 1,779,972
     '-OATRS (Daily) 2,83                             3,240                                                    3 .30
     - MA(20) 2.58
     - MA(S0) 2,77                                                                                             3 .20
     - MA(200) 2,21
     IIIVolume 1,779,972          l
                              3,095
                                                                                                               3 .10

                                                                                                               3 .00




6M




     - Slow STO %K(14) %0(3) 92, 53 , 84, 76


                                                                                                               50

                                                                                                               20

                     2      Apr                               May




                                                     Attachment G                                 PX 19, 1402
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 52 of 106
     CVEO     Civeo Corp . NY SE                                                          ©   StockC harts.co m
      Cyclicals I Hotels                                                                 Friday 9-Jun-2017
      Open:         1.94 Ask: 10.00      Pic:           -2.43   Options:           yes   A         +2.58%
      High:         2.05 Ask Size: 1     EPS:           -0.82   Annual Dividend:   NIA   Chg:        +0.05
      Low:          1.92 Bid: 1.14       Last Size: 2074 shrs   Yield:             NIA   Last:        1.99
      Prev Close: 1.94 Bid Size: 1       VWAP:                  SCTR:                    Volume:   828,366
     '-0 CVEO (Daily) 1, 99                      3,34                                                             3 .4
     -MA(20) 2.13
     - MA(S0) 2,f,5                                                                                               3 .3
     - MA(200) 2,24                                                                                               3 .2
     Ill Volume 828,3f,f,                                                                                         3 .1
                                                                                                                  3 .0
                                                                                                                  2 .9




      2.59            2.55
3M




                                                                                                                         66




     - MAC D( 6 , 1 3, 5) -0. 080 , - 0. 1 06 0.025




                                                                                                                  80
                                                                                                                  50



                               Apr




                                                      Attachment G                                   PX 19, 1403
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 53 of 106
     WTI W&T Offshore Inc .        NYSE                                                    ©   StockCharts.com
      Energy I Exploration & Production                                                 Friday 9-Jun-2017
      Open:          1.95 Ask:        2.05   PIE: 33.67         Options:         yes   A           +3.59%
      High:         2.05 Ask Size: 17        EPS:    0.06       Annual Dividend: NIA   Chg:           +0.07
      Low:           1.92 Bid:        1.90   Last Size:         Yield:           NIA   Last:           2.02
      Prev Close: 1.95 Bid Size:         1   WVAP:              SCTR (Small):   24.6   Volume:    1,094,878
     '-0 WTI (Daily) 2, 02                                                                                       3 .0
     -MA(20) 2,12 2.8'.l 2,87
     - MA(S0) 2,24                                                                                               2.9
     - MA(200) 2,24n •,._....__,
                                                                                                                 2 .8
     IIIVolume 1,0'.l4,878°,1=F....~ ~ ~~    -I,.---
                                                                                                                 2 .7
                                                                                                                 2 .6

                                                 9.,                                                             2 .5
                                                                                                                 2.4



4ML------------i;-
3M                                                          •
2M
1M




                                                                                                                 -0 .15
     -slow STO %K(14 ) %0(3) 14.29, 9.63




                                                        24         May




                                                       Attachment G                                  PX 19, 1404
    Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 54 of 106
        SYN   Synthetic Biologics , Inc . AMEX                                               © StockCharts.com
        Health Care I Pharmaceuticals                                                       Friday 9-Jun-2017
        Open:        0.6238 Ask: 0.8000          Pic:    -2.15   Options:            no    A         +1.73%
        High:        0.6372 Ask Size: 10         EPS: -0.29      Annual Dividend:    NIA   Chg:        +0.0106
        Low:         0.6130 Bid: 0.5720          Last Size:      Yield:              NIA   Last:        0.6248
        Prev Close: 0.6142 Bid Size: 20          \NI/AP:         SCTR (Small):      11.4   Volume:   1,215,816
   O,E9'0 SYN (Daily) 0,625
      -MA(20) 0.591
      -MA(50) 0.549
      - MA(200) 0,975
      •volume 1,215,816

            0,7350   •+T•·
                             it.,.
                        0.5900       1,+,             0,5342


                                       J:,··□••9~
12.5M
10.0M
7 .5M
5 .0M                                            0,4610
2 .5M




        - MACD(6,13 , 5) 0,013 , 0,019 , -0 , 006




                                                                                                                 ·0 .04

        -   Slow STO %K(14) %0(3) 50,58, 54,66




                                                          Attachment G                                  PX 19, 1405
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 55 of 106




                           Attachment G                 PX 19, 1406
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 56 of 106




                  ATTACHMENT H




                                                        PX 19, 1407
    Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 57 of 106


M Gmail




              fi) PENNYSTOCK                    LUO A RE
             wi th Je Williams                     and Davis Martin




                                 Attachment H                    PX 19, 1408
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 58 of 106




                           Attachment H                 PX 19, 1409
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 59 of 106




                           Attachment H                 PX 19, 1410
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 60 of 106




                   ATTACHMENT I




                                                        PX 19, 1411
            Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 61 of 106


M Gmail                                                           S dne S. B dina <                             >



Welcome o Bio ech Breako                 - Ca al       S ing Trade
1 message

K le Denni <K le@biotechbreako ts.com>                                                Th , Apr 20, 2017 at 8:36 AM
To:




            ~ BioTechBreakouts
            Iii     CUTTING • EDGE STAAHGIB FO~ BIOTtCH TIUOERS




            Yo r acco nt has no been f ll acti ated.

            Si e Acce

            Yo ma no access o r content b logging in to o r acco nt at...

              https://  .biotechbreako ts.com/member/login
              Use o r email address to login
              Pass ord:

            Feel free to email s if o ha e an q estions or concerns. Also, please              hite
            list and add the follo ing emails mailer@inf sionsoft.com,mailer
            @inf sionmail.com, norepl @inf sionsoft.com and
            k le@biotechbreako ts.com to o r contacts to ens re email deli er .

            Member hip Informa ion

            Congrats! Yo ha e j st joined the best biotech trading ne sletter in the stock
            market!

            I ill be relentlessl researching and pro iding o        ith the best short term
            biotech catal st trades. I intend to p t forth the best risk to re ard trades and
            do it better than an one.

            Ca al     S ing Trade Aler

            This is m most pop lar and most acti e ser ice, in hich o ll recei e 2 - 3
            catal st s ing trade alerts per eek b email and te t in real-time. Yo         ill
            also recei e m direct d e diligence and reason for b ing the stock. In a
            t pical market, m goal is to hold these trades bet een 1 - 4 eeks.
             Sometimes I ill also pro ide shorter term opport nities for holds bet een 1 -
            3 da s. Most of these stocks ill be small cap companies, ith market caps
              nder $2 billion. I ill t picall be looking for profits in the 20 - 30% range, b t
            sometimes I ill be looking to capt re 50% or more depending on the sit ation.
                                                 Attachment I                         PX 19, 1412
  Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 62 of 106




Each Monda , o      ill also recei e a ne       atchlist detailing the most
important pcoming data releases, FDA appro als, and conferences in the
biotech sector. Each Frida o        ill also recei e a s mmar and pdate ith
ne commentar on e er compan in the portfolio.

No      let s get started!

Sincerel ,




K le Denni
Biotech Trader




Neither Biotech Breako ts nor RagingB ll.com, LLC (p blisher of Biotech Breako ts) is registered as an in estment ad iser
nor a broker/dealer ith either the U. S. Sec rities & E change Commission or an state sec rities reg lator a thorit . Users
of this ebsite are ad ised that all information presented on this ebsite is solel for informational p rposes, is not intended to
be sed as a personali ed in estment recommendation, and is not att ned to an specific portfolio or to an ser's partic lar
in estment needs or objecti es. Past performance is NOT indicati e of f t re res lts. F rthermore, s ch information is not to
be constr ed as an offer to sell or the solicitation of an offer to b , nor is it to be constr ed as a recommendation to b , hold
or sell (short or other ise) an sec rit . All sers of this ebsite m st determine for themsel es hat specific in estments to
make or not make and are rged to cons lt ith their o n independent financial ad isors ith respect to an in estment
decision. The reader bears responsibilit for his/her o n in estment research and decisions, sho ld seek the ad ice of a
q alified sec rities professional before making an in estment, and in estigate and f ll nderstand an and all risks before
in esting. All opinions, anal ses and information incl ded on this ebsite are based on so rces belie ed to be reliable and
  ritten in good faith, b t sho ld be independentl erified, and no representation or arrant of an kind, e press or implied, is
made, incl ding b t not limited to an representation or arrant concerning acc rac , completeness, correctness, timeliness
or appropriateness. In addition, e ndertake no respons bilit to notif s ch opinions, anal ses or information or to keep s ch
opinions, anal ses or information c rrent. Also be a are that o ners, emplo ees and riters of and for RagingB ll.com, LLC
ma ha e long or short positions in sec rities that ma be disc ssed on this ebsite or ne sletter. Past res lts are not
indicati e of f t re profits. This table is acc rate, tho gh not e er trade is represented. Profits and losses reported are act al
fig res from the portfolios Biotech Breako ts manages on behalf of RagingB ll.com, LLC.

If o ha e a c rrent acti e s bscription ith Biotech Breako ts o   ill need to contact s here if o          ant to cancel o r
s bscription. Opting o t of emails does not remo e o from o r ser ice at BiotechBreako ts.com.

Remo e me from Premi m Email List


835 E Lamar Blvd #263 Arlington, Texas 76011 United States




                                                       Attachment I                                          PX 19, 1413
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 63 of 106




                   ATTACHMENT J




                                                        PX 19, 1414
       Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 64 of 106


M Gmail



   f,
   ~
            , o w,m   a,   ~ Rag;ngBull



            Jason Bond Picks                                     Swi ng & Long -Term Tradi ng
            Winning Smal l Cap Swing Trades                      Mi llionaire Roadmap



   Swing & Long-Term Trading         1:m   Millionaire Roadmap      Powuto ev   ~R   gingBull




                                             Attachment J                       PX 19, 1415
       Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 65 of 106




-$80,000                               $15,000                       $3,729,076+
ATTEHOEO UCLA 09'·12"                  STARTINCCAPITAL 12'           ACCUMULATEO lARNINCS FROM TAAOtNC


                                                                                                                   $413.21S
                                                                                                                   2018 • YTD
                                                                                                      $1,261.605
                                                                                                         2017
                                                                                                                       0
                                                                                         $1,130,566       0
                                                                                            2016
                                                                              ~7.'•l7       0
                                                                                  201S

                                                                                  O PASSES $1 MILLION
                                                                                    IN NET PROFITS

$126,000                                                                 0
TOTAL liARNINC$ FROM RiAL
UTAT£ ANALYST J08 • 12"·15"                                  $55/oGI
                                                              2014
                                               $31.901            0
                                                                        $35.000
                                                 201.S        $35,000    2015
                                  $35,000
                                    201l             0          20l4     0
                                          0                      0
                                                                          RESICNS FROM Joa TO
            $17..SOO   0                                                  TRADE FULL·TIME • 15"
              2012
                                   0
                               $1S.000
                        STARTll';'C CA.PfTAl · 12'




                                                             Attachment J                                      PX 19, 1416
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 66 of 106




                           Attachment J                 PX 19, 1417
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 67 of 106




                  ATTACHMENT K




                                                        PX 19, 1418
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 68 of 106


M   Gmail




                                 Attachment K                 PX 19, 1419
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 69 of 106
            Feb 09         0:0.46 H:0.48 L:0.43 C:0.44     Vol:797.13K          -0 .02 (3.70%)     l
CR"'1                                                                                                  1.20

                                                                                                       1.10
    I                                                                                                  1.00

                                                                                                       0.90

                                                                                                       0.80

                                                                                                       0.70

                                                                                                       0.60




                                                                                                       0.30
    May   Jun        Jul          Aug         Sep        Oct        Nov   Dec      2018          Feb




                                              Attachment K                                       PX 19, 1420
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 70 of 106




                           Attachment K                 PX 19, 1421
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 71 of 106




                  ATTACHMENT L




                                                        PX 19, 1422
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 72 of 106


M   Gmail




                                 Attachment L                 PX 19, 1423
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 73 of 106
 EEM   iShares MSCI Emerging Markets ETF NYSE                                                           © StockCharts.com
 9-Feb-2018                           Open 46 .3 1 High 46 .78 Low 46 .03 Close 46 .42 Volume 153 .4M Chg +0 .73 (+ 1 .60 %) •
 l,O EEM (Daily) 46 . 42                                                                                                         52
 - MA(50) 47,80
 - MA(200) 44.26                                                                                                                 51
 - EMA(5) 47 ,20
                                                                                                                                 50




                                                                                                                                 43
                                                                                                                                 42

                                                                                                                                 41

                                                                                                                                 40
                                                                                                                                 39
May           Jun            Jul        Aug           Sep          Oct          Nov          De c        2018          Feb
 ll'IIVolume 153,4 1 9 , 824                                                                                                     175M
                                                                                                                                 150M
                                                                                                                                 125M
                                                                                                                                 100M
                                                                                                                                  75M
                                                                                                                                  50M
                                                                                                                                  25M




May             Jun            Jul      A ug          Sep          Oct          Nov          De c        2018          Feb

 IWM iShares Russell 2000 ETF NYS E                                                                      @SlockCharts.com
 9-Feb-2018                          Open 146 .76 High 147 .94 Low 142 .50 Close 146 .77 Volume 53.3 M Chg +1 .33 (+0 .91 %) •
  l,O ! W M (Daily) 146, 77
                                                                                                                                      160
 - MA(50) 153.79
 - MA(200) 144.59                                                                                                                     158
 - EMA(5) 148.54
                                                                                                                                      156




                                                                                                                                      138

                                                                                                                                      136
                                                                                                                                  134

May              Jun           Jul       Aug           Se p         Oct           Nov          De c        2018          Feb
 ill Vo l ume   5 3,315,26 4                                                                                                      70M
                                                                                                                                  60M
                                                                                                                                  50M
                                                                                                                                  40M


                                                                                                                                      10M




May              Jun           Jul       Aug           Sep          Oct           Nov          De c        2018          Feb




                                                              Attachment L                                                     PX 19, 1424
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 74 of 106
$VIX Volatiltty Index - New Methodology INDX                                                                     ® Stock(harts.com
9-Feb-2D18                                                 Open 32 .18 High 41 .06 Low 27 .73 Close 29 .06 Chg -4 .40 (- 13 .15%) •
 '-'l $VI X ( Dail y) 29, 0 6                                                                                                         50 .0
 - MA(50) 12,%
                                                                                                                                      47 .5
 - MA(200) 11.25
                                                                                                                                      46 .0
                                                                                                                                      42 .5
                                                                                                                                      40 .0
                                                                                                                                      37 .5
                                                                                                                                      35 .0
                                                                                                                                      32 .5
                                                                                                                                      30.0
                                                                                                                                      27 .5
                                                                                                                                      25 .0
                                                                                                                                      22 .5
                                                                                                                                      20 .0
                                                                                                                                      17 .5
                                                                                                                                      15 .0
                                                                                                                                      12 .5
                                                                                                                                      10 .0

Ma r         Apr        May           Jun           Jul   A ug        Se p       Oct         Nov       De c      2018        Feb
 ... Vo lume undef




Ma r         A pr       May           Jun           Jul   A ug        Se p       Oct         Nov       Dec       2018        Feb

 $COMPQ Nasdaq Compostte              INDX                                                                   © StockCharts.com
 9-Feb-2018                          Open 6863 .34 High 6917 .01 Low 6630 .67 Close 6874.49 Volume 3 .18 Chg +97 .33 (+1 .44%) •
  '-'l $ CO MP Q ( Daily ) 687 4 , 4 9                                                                                           7500
 - MA(50) 7075.53
 - MA(200) 6557.28                                                                                                                       7400
 - EMA(5) 6972.30                                                                                                                        7300
                                                                                                                                         7200




                                                                                                                                         6300
                                                                                                                                         6200
                                                                                                                                         6100
                                                                                                                                         6000
May           Jun               Jul          A ug          Sep          Oct            Nov          De c         2018          Feb
 olllvo lume 3 , 1 3 1 ,292, 1 60                                                                                                         3.58
                                                                                                                                          3.08
                                                                                                                                          2 .58
                                                                                                                                          2 .08
                                                                                                                                          1 .58
                                                                                                                                          1 .08
                                                                                                                                         500M




May            Jun             Jul           A ug          Sep          Oct            Nov          Dec          2018          Feb




                                                                 Attachment L                                                          PX 19, 1425
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 75 of 106
 $1NDU Dow Jones Industrial Average   INDX                                                                © StockCharts.com
 9-Feb-2018          Open 23992 .67 High 24382 .14 Low 23360.29 Close 24190 .90 Volume 736.9M Chg +330 .44 (+1 .38%) ...
  l,G $INDU (Daily) 2 41 90. 90
                                                                                                              [I         26500
 - MA(50) 25098.32
 - MA(200) 22794.29                                                                                                           26000
 - EMA(5) 24539 .59
                                                                                                                              25500

                                                                                                                              25000

                                                                                                                              24600




                                                                                                                              22000

                                                                                                                              21500

                                                                                                                              21000

                                                                                                                              20500
May            Jun            Jul      Aug           Sep         Oct           Nov         Dec         2018         Feb
 oll Vo lum e 736 , 922 , 112                                                                                                 800M

                                                                                                                              BOOM

                                                                                                                              400M

                                                                                                                              200M


                                                                                                                              90




                                                                                                                              30
                                                                                                                              10

May            Jun            Ju l     A ug          Sep         Oct           Nov         Dec         2018         Feb

 $SPX S&P 500 Large Cap Index INDX                                                                    ©StockCharts.com
 9- Feb-2018                   Open 2601 .78 High 2638.67 Low 2532.69 Close 2619 .55 Volume 3 .78 Chg +38 .55 (+1 .49%) ...
  l,G $SP X (Dai l y) 26 19.55
 - MA(50) 27 19.13                                                                                                            2850
 - MA(200) 2539.26
 - EMA(5) 2654.3 I                                                                                                            2800

                                                                                                                              2750

                                                                                                                              2700




                                                                                                                              2460

                                                                                                                              2400

                                                                                                                              2350
                                                                                                       2018         Feb
                                                                                                                              48

                                                                                                                              38

                                                                                                                              28

                                                                                                                              18




May            Jun           Jul       A ug          Se p        Oct          Nov          Dec         2018         Feb




                                                            Attachment L                                               PX 19, 1426
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 76 of 106




 ABCD Cambium Learning Group Inc . Nasdaq GM                                                          @StockCharts.com
 9 -Feb-201 8                            Open 6 .96 High 7 .15 Low 6 .89 Close 7 .06 Volume 1'14.4K Chg +0 .16 (+2 .32%)•
  >1/ AB C D ( Daily ) 7,06



                                                                                          I                      ~~,~~ ::
                                                                      I I~,                                                    ::

                                                                                          li~~~t~
                                                                                                                               6 .0
                                                                                                                               5 .8


                                                            I                                                                  5 .6
                                                                                                                               5.4
                                                                                                                               5 .2

 ,•"'1p1""hi'~i\114Yf'•i~l~v~\~'"1'-t't)~J                                                                                     5 .0
                                                                                                                               4 .8

           May           Jun          Jul      Aug         S ep       Oct         Nov         De c       2018        Feb
 ~ Volume 144 , 365                                                                                                            400 K

                                                                                                                               300 K

                                                                                                                               200 K

                                                                                                                               100 K


                                                                                                                               90
 - - - . - n - - - - - - - - - - - - , . - -.,__ _ ___c = - - - - - - , , - - - - - --,.a.......,.....,..--- 70
 ·- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - 30
                                                                                                                               10

           May           Jun          Jul      Aug         Se p       Oct         Nov         De c       2018        Feb



 ABU S Arbutus Biopharma Corp . Nasdaq CM                                                                © Sloe kC harts.com
 9-Feb-201 8                              Open 5 .30 High 5 .45 Low 5 .10 Close 5 .3 0 Volume 433 .5 K Chg +0 .05 (+0 .95 %)•
  >1IABU S ( Daily) 5. 3 0
                                                                                                                                8 .0

                                                                                                                                7 .5

                                                                                                                                7 .0

                                                                                                                                6 .5

                                                                                                                                6 .0




                                                                                                                                4 .5

                                                                                                                                4 .0

                                                                                                                                3 .5

                                                                                                                                3 .0
  Apr       May            Jun           Jul    Aug             Sep     Oct         Nov         De c      2018        Feb
 illl Volume 433 ,524
                                                                                                                                3M




 ..... ,. -         ➔1
 ~ S I ( 14 ) 54 . 4 3
                          A, ... . . -&-1,      .           I     .1...,                  "
                                                                                              de,!                      ....
                                                                                                                                2M

                                                                                                                                1M


                                                                                                                                90



                                                                                                                                30
                                                                                                                                10

  Apr         May          Jun           Jul    Aug             Sep     Oct         Nov         De c      2018        Feb




                                                           Attachment L                                                    PX 19, 1427
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 77 of 106
 AMP E Ampio Pharmaceuticals, Inc. NYS E                                                                                     © Stoc kC harts.com
 Q-Feb-2018                                                          Open 2.95 High 3 .15 Low 2 .76 Close 2.93 Volume 1.1M Chg -0 .07 (-2 .33 %) ...
  l1I AMPE (Dai ly) 2.93                                                                                                                                5 .0

                                                                                                                                                        4 .5

                                                                                                                                                        4 .0

                                                                                                                                                        3 .5

                                                                                                                                                        3 .0

                                                                                                                                                        2 .5

                                                                                                                                                        2 .0

                                                                                                                                                        1.5

                                                                                                                                                        1.0

                                                                                                                                                        0 .5

      Ap r       May              Jun                Jul               Aug          Se p        Oct          Nov       De c      2018           Feb
 I'll Vo lume 1 , 08 1 , 984




                                                                                                                              ~~
                                                                                                                                                        15 M

                                                                                                                                                        10M

                                                                                                                                                         5M

 f RSI(14 ) 52. 91
 •.,                LL               L•          1                                               •      Li...• · 1.Ll.a                               • QO
                                                                                                                                                        70

                                                                                                                                                        30
                                                                                                                                                        10

     Ap r         May             Jun                Jul               Aug          Se p        Oct          Nov       Dec       2018           Feb



 ARNA    Arena Pharmaceuticals Nasd aq GM
9- Fe b-2018                                    Open 38 .62 High 40 .10 Low 36.88 Close 39 .71
 11/ ARNA (Dai ly) 39. 71




                                                                                                                                        20 .0
                                                                                                                                         17.5
                                                                                                                                         15.0
                                                                                                                                         12.5

            May          Ju n           Ju l               Aug               Sep      Oct         Nov         Oe c    2018        Feb
 ii Vo lume 683,59 4                                                                                                                     15M

                                                                                                                                         10M




                                   -
                                                                                                                                         5M

                                                            I    I                                      ,I              ,__
 ... RS l (14 ) 60 ,8S
                                                                                                                                       90
 - - - - - - - - - - - , - . - - - : : r - '-    -   - . : = - - - - -,.._,=-+,,...,,"""-.,..,=" ':--.7"t,...------:.,..,_ i - - - = - 70


                                                                                                                                         10
            May          Ju n           Ju l               Aug               Se p     O ct        Nov         0e c    2018        Feb




                                                                                Attachment L                                                  PX 19, 1428
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 78 of 106




               -Jul   Aug   Sep   Oct      -
                                           Nov   De c   201 8   Feb

                                                                      i l6M

                                                                        4M

                                                                        2M


                                                                        90
                                                                         70
                                                                       - 50




    May   ~    ~      Aug   Sep   Oct   ~        De c   201 8




                            Attachment L                        PX 19, 1429
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 79 of 106




                  ATTACHMENT M




                                                        PX 19, 1430
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 80 of 106


M   Gmail




                                 Attachment M                 PX 19, 1431
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 81 of 106




                           Attachment M                 PX 19, 1432
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 82 of 106




                           Attachment M                 PX 19, 1433
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 83 of 106




                  ATTACHMENT N




                                                        PX 19, 1434
    Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 84 of 106


M Gmail




                                     ··················································------············································-----

               (BioTech Breakouts)
     Dec 20, 9 :14 AM EST

     Sydney,


     While each of your accursations are vehemently false, your approach to this matter shows
     that you are not the kind of client that we are looking for. With that being said, if you
     reply back and retract your comments, sign a Non Dispute Agreement and honor it, then
     we will issue the $2999 refund. Anything outside of those conditions we will have to let
     this play out and we'd like to avoid that. We know that we are operating properly and that
     nothing misleading or unethical has taken place. This is a simple case of someone failing
     to cancel a renewing service that they purchased.


     Again, anything outside of you replying back and retracting your comments (stealing,
     unethical, illegal), signing a Non Dispute Agreement and honoring it (removing negative
     comments on third party sites including BBB) will require us to let this play out. Our hope
     is that you will be civil and honor these small requests so that we can refund your $2999
     and close our relationship with you indefinitely.


     Jordan




     Dec 19, 9 :02 PM EST


     Jordan,

     thank you for your email. Before I go any further, I must make clear that you are not
     operating ethically, as-advertised or legally. You charged $2,999 from my credit cards
     without my consent after I deactivated automatic payment on my account months ago. It
     is called stealing and it is illegal. I don't know what did you do with the system when you

                                       Attachment N                                                    PX 19, 1435
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 85 of 106
changed the subscribers access, but it was inactive. I am always inactivating automatic
payments, specially when we are talking big amount of money.If you want run a serious
business here and be honest, do what another honest companies are doing. If somebody
deactivate automatic payment send an email regarding that. If you are going to charge
automatic payment send en email few days before to let the subscriber know, how
another serious companies are doing. If you want be serious company take serious a
complaints and offer refund like any other serious company is doing .. .l can
continue ... conclusion you are not serious company and much less company that operates
ethically .. .

How you can ask me at this point for any commitment at anything after what your
company did? If you are head of support I am sure that you are receiving similar
complaint every single day. I am not employing any threats. And no idea regarding
demeanor in the way I interact with your team ... really? I am just letting you know what I
am doing and will do. And no need to find any mutual beneficial solution. You should
make a refund or cancel the charge at the same moment that I asked for it, because you
know that I am right. Unfortunately for you, you did it to somebody who will not stop till
the refund done. I am not using your services for more 11 months after I discover that it
is a scam and I didn't ask for a refund back then after a few days watching what Kyle
Dennis is doing with the subscriber's money, pumping and dumping stocks (but this is
another story) , but now we are talking about something totally different. I don't want to
start using your service and never will. When I complaint to Kyle Dennis he shut me out
of the chat, so about what services we are talking about here? No company can post
Terms of use and say no refunds, it is not a product that you manufacture or ship and I
didn't ask for the refund months after I was charged, but before it was even processed .

More than 35 people contacted me during today with similar story about the illegal
practice of your company and I am working to expose all of it and let everybody in
trading community to know about it. I filed various complaints already (with BBB and
other institutions) to start investigate your company. Once again no treats here just
letting you know what I am doing.

You have still time do it right and make a refund of the $2,999

Best

Sydney S. Budina




           (BioTech Breakouts)
Dec 19, 8:28 PM EST


Sydney,


I am the head of support and I have read through your previous messages. Before I go

                                  Attachment N                         PX 19, 1436
              Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 86 of 106
                any further, I must make it clear that we are operating ethically, as-advertised and
                legally. We are glad to continue this conversation, but before I invest more time here I'll
                need a commitment from you that you will refrain from employing threats and improve
                your demeanor in the way you interact with my team and I. We are committed to finding a
                mutually beneficial solution here but we require a more civil tone going forward. I await
                your reply.


               Jordan


_____.............................................______.............................................______............................................._____
                Dec 19, 5:29 PM EST

                You are not sending any cancelation confirmation when the automatic payment is
                canceled, so what exactly you are asking here?

                Still waiting for the cancelation or refund confirmation regarding an illegal and
                unauthorized today's charge of $2,999 by Biotech Breakouts

                Sydney S. Budina




                                                                    Attachment N                                           PX 19, 1437
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 87 of 106




Dec 19, 3:02 PM EST


darren, I hope that it will be resolved as soon as possible. If it is not resolved tomorrow, I
will not stop fighting till your company investigated and closed.

Best

Sydney S. Budina




         (BioTech Breakouts)
Dec 19, 2:55 PM EST

Sydney.


I have escalated this directly to my manager. Unfortunately he is out for the day, he'll be
with you as soon as he can to reach a mutually satisfying resolution ..


I apologize for the inconvenience.


Daren.


                                  Attachment N                          PX 19, 1438
     Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 88 of 106


II   Dec 19, 1:20 PM EST


     Hi Daren,

     thank your for your response . I explained already that I am always cancelling automatic
     renewals and I did the same with yours. You changed in various occasion your system
     and our access to the account and is evident that you changed it. Even though every
     serious company is doing refund if went something wrong or the customer request it. Is
     evident that your company is not serious and you are scamming and defrauding people.
     It is not just that you are promising services that you don't provide but

     I filled 3 complaints already during this morning and sending a letter to general attorney
     regarding how you are scamming and treating people. I was able to contact 4 more
     poeple that had the same problem with the automatic charge and I found 17 more.
     believe me I have nothing else to do and I will dedicate all my free time to pursue this. I
     am disputing the charge with the bank already and I am sure that the bank will not
     process the money or return it back and I am sure that the publicity and publishing all
     the complaints of all people that you scam will help to close you company for good. I
     hope that the investigation start soon and I will be able to help a lot of people from
     loosing money with your fraudulent company. I appreciate that you cancel my renewal for
     next year, that is just one proof more how it is working. I canceled that myself this
     morning and have a snapshot of it so I really don't have an idea how you can cancel it
     afterwards. That is exactly what happened last year. I canceled but you change it back
     on .

     You have still time to resolve it. Till I don't receive from you the confirmation that the
     charge was reverse or that you send a refund I will continue with my effort till your
     company close.

     Sydney S. Budina


                                     ······················································------·············································-----

               (BioTechBreakouts)
     Dec 19, 1:06 PM EST

     Sydney.


     Our service is entirely authorized, as are our renewals. Our system automatically logs
     when a cancellation or reactivation of a subscription occurs.


     Our service is advertised as automatically renewing. This is stated again in our order
     form, our terms and conditions, and the license agreement for our Mentor clients. Our
     refund policy and cancellation process are posted clearly on our website.


                                         Attachment N                                                     PX 19, 1439
              Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 89 of 106
                While we wished to have found a mutual solution with you, we have cancelled future
                renewals with us, your access ends 12/19/2019.


                Sincerely,


                Daren. Support supervisor.


-----···········································------············································------············································-----



   B            Dec 19, 12 :36 PM EST

                Sydney


-----·············································------·············································------·············································-----


                Dec 19, 12 :36 PM EST

                Still waiting for the cancelation or refund confirmation regarding an unauthorized charge
                of $2,999

                Sydney S. Budina


-----·············································------·············································------·············································-----


                Dec 19, 11:05 AM EST

                Hi Crystal,

                That is exactly the problem. I canceled it and you don't send any email confirming the
                cancelation of automatic renewal. You changed in various occasions the website access
                for your subscribers, so I assume when you changed it it change to active once again.
                You don't email reminder a few days prior to charge as another serious companies do, so
                there is no way to know it. I don't see any problem to cancel the charge or do the refund.
                I am not interested in the service and the service don't start either. You can see that I
                entered the chatroom of Biotechbreakoput only during first month or two and I am sure
                that the automatic renewal was canceled. I tried to communicate with Kyle Dannis right
                now and he canceled the access to the chat. I am really not interested to even such
                person in my life and I started right now to complaint and file with the authorities
                regarding your practice to investigate
                your company practice, may be they will find out that it is way how you are making your
                money and that I am not alone who you did the same. Will continue filing complaints till
                not resolved and I have the confirmation that the refunded the money. The payment will
                be stop by bank anyway and the cards will be canceled so you can not do the same next
                year, but a lot of people will know about it, so be ready.

                                                                   Attachment N                                            PX 19, 1440
              Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 90 of 106
               Best

               Best


               Sydney S. Budina


                                                 - - - -.............................................   ______............................................._____
                             (BioTech Breakouts)
               Dec 19, 10:51 AM EST

               Sydney,


               I have reviewed your profile and do not see an attempt to cancel prior to your renewal
               date.


               Please send a copy or screenshot of any attempt to cancel prior to the subscription
               renewal date, so that we can review this issue.


               Sincerely,


               Crystal


-----···········································------············································------············································-----



   II          Dec 19, 9:58 AM EST

               Thank you for your response. I canceled 11 months ago and because you never send any
               cancelation confirmation for some reason it was on once again . I am not sure that it is
               because you swich the systems or the changes that you made, but I insist on the
               cancelation of the charge or full refund. If i don't receive the confirmation today I am
               filling official complaints .

               After a few days of the service I canceled the automatic renewal because I realized that
               service was a SCAM and you are not providing what you promised. After looking at the
               service for a few days I felt bad for all the people that wrote the complaints in the live
               chat because they were thinking that they can make money following "your system" and it
               was nothing like you stated previously. Kyle Davis was online usually only one hour a day
               and many times after that he was off whole days. I stopped accessing your chat very
               soon, because I believe that your company is just scamming people out of there money. I
               didn't publish any public comment or file a complaint with a regulators yet, but I
               definitely will do so now after I realized that you charged me one more year after I
               canceled the automatic renewal months ago. You changed the system in various
               occasions between The Bio breakouts, The Raging Bull, Keith subscriptions, Penny Stocks,
               so I assuming that my automatic subscription that I canceled kicked on with the changed

                                                                        Attachment N                                                PX 19, 1441
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 91 of 106
it, but I want cancel the charge or refund of $2,999 that you charged today right now. If I
don't receive an email from you today canceling the charge or refunding the money I am
reporting your company and Kyle Dennis to the General attorney, BBB, FINRA, Consumer
Financial Protection Bureau, etc., so other people do not give you any money for there no
good services and no customer service. and start investigate your company asap. Beside
that I will start publishing every single day rip off review on all social platform to let
people now about this SCAM .

best

Sydney S. Budina


                 -------~~---············································------············································-----

           (BioTech Breakouts)
Dec 19, 9 :37 AM EST

Sydney S. Budina,



When you purchased our service on December 19, 2017, it was advertised as an auto-
renewing subscription unless the recurring billing feature was cancelled, by you, prior to
renewal.


Because you did not cancel or schedule to cancel before the renewal date, your account
has been charged .


Unfortunately at this time, per the terms and conditions you signed at the time of
subscription, we do not provide refunds.



To cancel your                                  subscription,
                                        . It will take you directly to the page of your Active
Subscriptions.


From there,                                           for any subscription you wish to close .


Your access will then expire at the end of the current term and you will not be charged
again. Do not Reactivate if you do not wish to continue.


Wish you all the best.


Crystal




                                          Attachment N                                         PX 19, 1442
                      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 92 of 106




··························································-----········································-----············································-----··························································


                      Dec 19, 8:20 AM EST

                      Still waiting for your response. My phone number is                                                                                              If I don't hear from
                      you today going to report your company




                                                                                            Attachment N                                                              PX 19, 1443
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 93 of 106




                  ATTACHMENT O




                                                        PX 19, 1444
               Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 94 of 106

6/14/2020                                     Gmail - Re: Do Not Renew My Subscriptions PLEASE - 6/ 14/20 & 6/26/20




 M Gmail
  Re: Do Not Renew My Subscriptions PLEASE - 6/14/20 & 6/26/20
  1 message

                                                                                          Sun, Jun 14, 2020 at 7 :26 AM
 To: "RagingBull.com, LLC" <support@ragingbull.com>
 Cc: ■••••
 jeff.bishop@ragingbull.com, jbishop@ragingbull.com
                                                               ,
                                                    jason@ragingbull.com, jeff@ragingbull.com,


    Hi - You renewed my subscription to Jason Bond Picks after I explicitly sent you 3 different emails instructing you NOT TO
    RENEW MY SUBSCRIPTION!!!!!

    I WILL BE TELLING MY CREDIT CARD COMPANY TO STOP THE RENEWAL CHARGE, AND I EXPECT YOU
    TO RETURN MY EMAIL OR CALL ME IMMEDIATELY TO REVERSE THE CHARGE BACK TO THE CARD
    TODAY!!!!

    I CAN'T BELIEVE YOU DID THIS - I HAD HOPED RAGING BULL WAS DIFFERENT FROM ALL THE OTHER SCAMMY
    INVESTMENT RESOURCES OUT THERE BUT IT APPEARS YOU ARE JUST AS UNETHICAL - YOU DON'T LET
    USER'S REMOVE THEIR CARD DETAILS SO THAT THEY CANNOT BE USED FOR RENEWAL, YOU DO NOT GIVE
    USERS A "DO NOT RENEW' OPTION ON THEIR SUBSCRIPTIONS, AND ASK THAT THEY CONTACT YOUR
    SUPPORT DESK TO ENSURE THIS DOESN'T HAPPEN, AND THEN WHEN USER DOES THIS , YOU DO NOT
    RESPOND TO THEIR REQUESTS TO NOT RENEW THEIR SUBSCRIPTION!!!!!

    THESE ARE THE TACTICS OF A FULL BLOWN SCAMMER BUSINESS - ONLY COMPANIES WHO SELL INFERIOR
    PRODUCTS "TRAP" BUYERS LIKE THIS. I HAD HOPED RAGING BULL WAS DIFFERENT, HOWEVER IT SEEMS
    NOT.

    I WILL BE REPORTING THIS ISSUE TO THE BBB AND WILL ALSO ADVISE ANYONE I KNOW, IN EVERY
    INVESTMENT GROUP I AM IN, TO NEVER USE YOUR PRODUCTS OR GIVE THEIR CREDIT CARD INFO TO YOUR
    COMPANY SINCE YOU WILL JUST USE IT AS YOUR OWN PRIVATE ATM.

    SHAME ON YOU, AND IF JEFF BISHOP & JASON BOND ARE IN ON THIS, THEN I HAVE LOST ALL RESPECT FOR
    THEM AS MENTORS & INVESTMENT ADVISORS - THESE ARE THE KINDS OF TACTICS THAT WASHED UP, OLD
    USED CAR SALESMEN USE.

    ALSO, I WILL BE CANCELLING MY SUB TO JEFF WILLIAMS PENNY PRO AND AM ALSO CONSIDERING
    CANCELLING MY SUB TO JEFF'S ANGEL INVESTING PROGRAM AS WELL IF THE CUSTOMER SERVICE WILL BE
    JUST AS CRAPPY ON THEIR SUBSCRIPTIONS AS IT WAS ON THIS ONE.

     UNACCEPTABLE!



      Your Subscriptions



                     JBP • Jason Bond Ptc'3

                     I•    MandleBilln.a




                                                                                                                           .     1/3


                                                              Attachment O                                       PX 19, 1445
                 Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 95 of 106

6/14'2020                                            Gmail - Re: Do Na Renew My Subscriptions PLEASE- 6/14'20 & 6f26f20




    On Sat, Jun 13, 2020 at 12:31 AM                                         > wrote:
     Hello - I am following up on this request to NOT RENEW MY CURRENT SUBSCRIPTIONS TO JASON BOND PICKS
     OR TO PENNY PRO ON 6/14 & 6/25 respectively. PLEASE CONFIRM & ACKNOWLEDGE RECEIPT OF THIS
     REQUEST!!!

      THANK YOU!




      On Thu, Jun 11, 2020 at 9:26 AM                                                                               > wrote:
            Hello - I am a subscriber to both Jason Bond Picks & Penny Pro by Jeff Williams. I have tried to select DO NOT
            RENEW from within my account, however, I don't seem to have an option to.

        JBP is set to auto-renew on 6/14/20 - PLEASE DO NOT RENEW THIS. BUT LEAVE ACCESS ON UNTIL THEN.

        Penny Pro is set to auto-renew on 6/26/20 - -PLEASE DO NOT RENEW THIS,BUT LEAVE ACCESS ON UNTIL
        THEN.

            Below is a screenshot of my subscriptions page. Please call or email me if you have any questions, and please
            confirm receipt of this request to NOT RENEW on 6/14 or 6/26. Thank you.

                                             ?
                .
             Your Subscnpt1ons



                ~
                           ,.............
                           JBP Ja,on Bond Pi<lc•                                             ~l,lr;dauS-trwMf>rin


                                                                                  2810


                                       2Q20.0J..14

                                                                                         .
                                                                                         SU700
                                                                                             "''""

                           Penny Pro

                           l • MINB':'Mf't

                                       2Q20.0].2]                                        SlMOO




                                                                                                                                             f'3

                                                                    Attachment O                                               PX 19, 1446
            Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 96 of 106

6/14/2020                     Gmail - Re: Do Not Renew My Subscriptions PLEASE - 6/14/20 & 6/26/20




                                                                                                              3/3


                                             Attachment O                                       PX 19, 1447
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 97 of 106




                  ATTACHMENT P




                                                        PX 19, 1448
          Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 98 of 106

Dear Sydney,


Thanks for using Trustpilot to review jasonbondgicks.com .


jasonbondP-icks.com has reported your revi ew for violating Trustpilot's User
Guidelines. This means it's been temporarily moved offiine.


We 'd like to help you get your review reinstated, but we need you to make a few
changes first:


Your review includes personal information about someone, such as their name,
address, contact details or similar. We have to protect people's personal information,
so we can't allow this on Trustpilot. Please edit your review to remove the information.


Your review contains accusations or statements that are potentially defamatory. We
welcome all genuine reviews on Trustpilot - including negative reviews about an
unsatisfactory experience. But we can't allow statements that risk causing harm to
people, violate our rules and may also break the law. Please edit your review to
remove:
"SCAM"


What we need you to do is:



   1. Log into your profile using this link.

   2. Edit your review as requested above.

   3. Click on Post your updated review.



Once you've updated your review, we'll take a look and get back to you. If your review
no longer contravenes our guidelines for the reasons listed above, we'll reinstate it and
let you know. If we don't hear from you within the next 7 days , we'll unfortunately
have to keep your review offiine. It won't be deleted, but it will stay offiine until we
hear from you again.


If you have any questions then please ask us, or visit our Sug_gort Center.


Best regards,


                                         Attachment P                      PX 19, 1449
                        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 99 of 106




                                                                                             PX 19, 1450
Quality & Compliance (Tru stpil ot)
Ju ..   ..1...1,   lJ.Ou ~E.., 1


Hi Sydney,


Thank you for getting back to us and addressing your concerns. Unfortunately, your
review is still not within our Guidelines as it contains accusatory/ defamatory
statements such as "f raud" and "fake". Therefore, we kindly ask you to please update




                                                                                             Attachment P
the review so it no longer contains any form of accusatory/ defamatory statements.


Many thanks in advance and we do apologize for the inconvenience.
httgs: L/.su g_gort.trustgi lot.com/. he/.en-us/.articles/20183 9063-Edit-or-delete-Y-our-
review



 ~
 TRUSTPILOT CONTENT INTEGRITY TEAM
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 100 of 106




                   ATTACHMENT Q




                                                        PX 19, 1451
        Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 101 of 106



 Adam M. Schachter                                                                    1221 Brickell Avenue
 Direct: (305) 728-0952                                                                          Suite 2010
 E-mail: aschachter@gsgpa.com                                                         Miami, Florida 33131
                                                                                 Telephone: (305) 728-0950
                                                                                  Facsimile: (305) 728-0951

                                          January 23, 2019

Via Email & FedEx
Mr. Sydney Budina




        RE:      Raging Bull Scam: Website, Facebook, and Twitter
                 Demand to Cease and Desist

Dear Mr. Budina:

         This law firm is counsel for RagingBull.com, Jason Bond, and Jeff Bishop. Through this
letter, we demand that you cease and desist your defamatory conduct toward my clients. Please
direct any future communications regarding this matter to my attention. If an attorney will be
handling this matter on your behalf, please forward this letter to that attorney with instructions to
contact me promptly.

        We have reason to believe that you manage or operate a website, a Facebook page, and a
Twitter account under the “Raging Bull Scam” moniker. Through these internet platforms, you
have repeatedly and constantly defamed RagingBull.com, Jason Bond, Jeff Bishop, and other
RagingBull.com employees. In fact, it is impossible to recount each and every defamatory
statement that you have made against RagingBull.com and its employees. Nonetheless, among
other things, you have stated that RagingBull.com employees became millionaires by stealing and
called them “scam artists” or “charlatans.” You have stated that RagingBull.com undertakes
“illegal practices,” “false advertising,” and “theft.” According to you, RagingBull.com and its
employees will “end in prison for all the money that they [sic] stolen.” When you mention
RagingBull.com or its employees, you constantly use the terms “scammers,” “scam,” and
“scamming.” And you call RagingBull.com and Jeff Bishop fraudsters or accuse them of fraud at
least a half-a-dozen times.

        Florida law is very clear that accusing a person of fraud or criminal activity constitutes not
just defamation but defamation per se. See Campbell v. Jacksonville Kennel Club, 66 So. 2d 495,
497 (Fla. 1953); Curtis Publ’g Co. v. Fraser, 209 F.2d 1, 4 (5th Cir. 1954) (applying Florida law).
The same applies to words that tend to “injure” a “person in his office, occupation, business or
employment,” such as calling a business a scam. McCrary v. Post Publ’g Co., 147 So. 259, 260
(Fla. 1933). As you know, you accused my clients of crimes—like fraud and theft—several times.
Likewise, you mention “false advertising” and “scams” in nearly every tweet, post, meme, or link
that you uploaded.



     1221 Brickell Avenue ▪ Suite 2010 ▪ Miami, Florida 33131 ▪ Tel. (305) 728-0950 ▪ www.gsgpa.com
                                              Attachment Q                            PX 19, 1452
       Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 102 of 106
Mr. Sydney Budina
January 23, 2019
Page 2

        Under Florida law, if you are found liable for defamation per se—and, given your
outrageous statements, you most certainly will be—“liability itself creates a conclusive legal
presumption of loss or damage and is alone sufficient for the jury to consider punitive damages.”
Lawnwood Med. Ctr., Inc. v. Sadow, 43 So. 3d 710, 729 (Fla. 4th DCA 2010). In plain English, by
calling my clients scammers and fraudsters, you have as a matter of law harmed my clients, and
they can seek damages as compensation. In addition, we will also seek punitive damages, that is,
damages to punish you for your behavior. As you must know, the evidence of your defamatory
conduct is both plainly evident and substantial in magnitude, as your statements are on the internet
for the world to see.

       You have two options.

        One option is that you do not remove your defamatory statements on Twitter, on Facebook,
on Ragingbullscam.com, and every other medium which you control, in which case we will file
suit against you, and you can attempt to prove the truth of your smears—that Jason Bond, Jeff
Bishop, and RagingBull.com are committing actual, legal fraud. Needless to say, we are certain
you cannot prove these statements, since they are patently false. We will undoubtedly prevail in
the lawsuit, and will obtain an injunction, which will force you to take down your defamatory
statements. We will also seek damages, including punitive damages, and we will use all necessary
resources to collect those damages from you.

        Your other option is to promptly and permanently remove any and all defamatory
statements from your website, Twitter account, and Facebook page that mention my clients in any
respect. This would include, without limitation, the names of your website, Facebook page and
Twitter account. If you do that to our satisfaction, we will not sue you and litigation will be
avoided. If we do not hear from you on or before February 1, 2019 and the defamatory statements
have not been permanently removed from the internet, we will commence legal action against you.

        In the meantime, we also request that you and your agents take immediate, affirmative
action to preserve any and all documents, emails, text messages, and any other electronic
information and data that are in any way relevant to the subject matter of this letter. This
preservation obligation extends not only to you, individually, but also to all of your agents and any
related entities, both former and existing, that may have relevant documents and information
concerning this matter. This obligation also extends to Chopard International if you used its
hardware or software in any way when uploading or posting your defamatory statements. All of
that information must be preserved.

       Please let me know if you would like to discuss any of these issues. And, again, if you are
represented by counsel, please provide this letter to your counsel and ask that he/she contact me
promptly.

                                               Sincerely,



                                               Adam. M. Schachter


     1221 Brickell Avenue ▪ Suite 2010 ▪ Miami, Florida 33131 ▪ Tel. (305) 728-0950 ▪ www.gsgpa.com
                                              Attachment Q                            PX 19, 1453
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 103 of 106




                   ATTACHMENT R




                                                        PX 19, 1454
      Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 104 of 106


M   Gmail




                                  Attachment R                PX 19, 1455
    Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 105 of 106




-


                                Attachment R                PX 19, 1456
Case 1:20-cv-03538-GLR Document 12-3 Filed 12/07/20 Page 106 of 106




                            Attachment R                PX 19, 1457
